DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Response to Amendments/Arguments 
Receipt is acknowledged of applicant's amendment filed 11/6/2020. 
Claims 8-12 are pending. Claims 8 and 11-12 are amended. 
Applicant's amendments and arguments with respect to the rejection of present claims 8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Itaba et al. (US 5,185,203; “Itaba”) have been carefully studied and fully considered, but they are not found persuasive for at least the following reasons.  
Applicant contends that Itaba does not teach a laminate as instantly claimed that comprises an unstretched polyethylene film substrate, because in the laminated of Itaba, a stretched
In response to applicant’s contention, Applicant's arguments have been fully considered. However, the examiner disagrees with applicant’s characteristic of Itaba. 
It is noted Itaba teaches a laminate (col. 2, lines 34-50, col. 8, lines 14-33) comprising an polyethylene film substrate irradiated with an electron beam on its both sides (col. 8, lines 14-33, example 1 of Itaba, and col. 2, lines 34-42, col. 4, lines 59-64, col. 5, lines 1-3; Itaba teaches irradiating both surfaces of the polyethylene film substrate). Regarding the limitations of “unstretched”, it is noted that as in the exemplary laminate taught by Itaba in the example 1, the polyethylene film substrate – not being stretched - is irradiated with an electron beam on its both sides (see col. 8, lines 14-33).  While the laminated product was then at a later stage being stretched 6 times (see col. 8, lines 55-60), at the time of being irradiated with an electron beam, the polyethylene film substrate is unstretched, and thus reads on the claimed limitations. Itaba clearly teaches the purpose of irradiating the surfaces of the film sheet with electron beams is to accomplish and achieve crosslinking (col. 4, lines 60-68). Itaba does not teach or suggest that the irradiating with electron beams can only be applied to stretched or unstretched film.  
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itaba et al. (US 5,185,203; “Itaba”).
Regarding independent claim 8, Itaba teaches a laminate (col. 2, lines 34-50) comprising: 
– an unstretched polyethylene film substrate irradiated with an electron beam on its both sides (col. 8, lines 14-33, example 1 of Itaba, and col. 2, lines 34-42, col. 4, lines 59-64, col. 5, lines 1-3; Itaba teaches irradiating both surfaces of the polyethylene film substrate. Regarding the limitations of “unstretched”, it is noted that as in the exemplary laminate taught by Itaba in the example 1, the polyethylene film substrate – not being stretched - is irradiated with an electron beam on its both sides (see col. 8, lines 14-33). While the laminated product was then at a later stage being stretched 6 times (see col. 8, lines 55-60), at the time of being irradiated with an electron beam, the polyethylene film substrate is unstretched, and thus reads on the claimed limitations); and 
– an unstretched polyethylene film layer (i.e., the heat sealing layer of Itaba that is of ethylene-vinyl acetate copolymer, i.e., which is a polyethylene film layer, col. 2, lines 41-44 and col. 8, lines 14-33, example 1 of Itaba) not irradiated with an electron beam on its at least one side (col. 2, lines 41-44, see col. 8, lines 38-45; the heat sealing layer of Itaba is not irradiated on either side, meeting the claimed limitations. Regarding the limitations of “unstretched”, it is noted that as in the exemplary laminate taught by Itaba in the example 1, the heat sealing layer – not being stretched - is placed on the polyethylene film substrate (see col. 8, lines 38-45). While the laminated product was then at a later stage being stretched 6 times (see col. 8, lines 55-60), the laminate of Itaba comprising an unstretched polyethylene film heat sealing layer prior to the final stretching stage, and thus reads on the claimed limitations).   
Regarding claim 11, Itaba teaches its laminate may further include a barrier film between said unstretched polyethylene film substrate and said unstretched polyethylene film layer (col. 3,lines 5-12), meeting the claimed limitations.  
Regarding claim 12, in the laminate of Itaba, the side of the unstretched polyethylene film (i.e., the heat sealing film layer of Itaba that is of ethylene-vinyl acetate copolymer, i.e., which is a polyethylene film layer, col. 2, lines 41-44) in the laminate is heat-sealed (col. 2, lines 33-43, lines 66-68, col. 3, lines 1-14), meeting the claimed limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Itaba as applied to claim 8 above. 
The limitations of claim 8 are taught by Itaba as discussed above. 
Regarding claim 9, Itaba teaches that the suitable electron beam irradiation is about 5-50 Mrad (col. 4, lines 65-68, col. 5, lines 1-2) which is about 50-500 kGy if calculated), which range overlaps with the instantly claimed range of the dose of electron beam of 10 to 1,000 kGy. In the case where the claimed ranges “overlap or In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claim 10, Itaba does not specifically teach the acceleration voltage of its electron beam as instantly.  However, Itaba teaches that the applied voltage is a result effective variable that affects the power of electron beam and can be adjusted according to the thickness of the sheet (col. 5, lines 5-9). 
Absent a showing of criticality with respect to applied voltage (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the voltage applied through routine experimentation in order to achieve the desired power of electron beam. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782